      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



MOHSSIN BAKKALI                   :
                                  :   CIVIL ACTION
           Plaintiff              :
                                  :
     vs.                          :   NO. 20-CV-3440
                                  :
WALMART, INC.                     :
                                  :
           Defendant              :


                          MEMORANDUM AND ORDER


JOYNER, J.                                           September 14, 2020


     This civil rights action is now before this Court on Motion

of the Defendant, Walmart, Inc. to Dismiss the Plaintiff's

Complaint in its entirety for failure to state a claim upon

which relief can be granted.     For the reasons set forth in the

paragraphs which follow, the motion shall be granted in part.

                       Statement of Relevant Facts

     This case has its origins in a visit to a Walmart Store

(Store No. 5649) located in Warrington, Bucks County,

Pennsylvania on March 25, 2019.       On that date, Plaintiff Mohssin

Bakkali, a naturalized United States Citizen who was born in

Morocco and raised Muslim, went to the Warrington Walmart Store

dressed for work in a three-piece suit and wearing “a knit cap
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 2 of 13



due to the cool temperatures,” to purchase several items for his

limousine business.   (Pl's Compl., ¶s 10-13).       Upon entry to the

store, Plaintiff alleges that he was confronted in the vestibule

by a female Walmart employee who came directly up to him and

stated: "Jesus Christ is the only savior."        (Compl., ¶14).

Plaintiff avers that he moved away from this employee, (whose

name he later discovered was "Brenda") but she "persisted and

continued to harass him," … "repeated her previous statement

directly to [him]."   At that point, Plaintiff "politely asked

her to repeat herself and she did so, moving closer to him,"

repeating her prior declaration that "Jesus Christ is the only

savior" and adding that "any other believers are wrong."

(Compl., ¶18).   Plaintiff further alleges that he "asked her to

apologize and she refused, aggressively adding "[Allah] is

teaching you tough things to go around the world to do."          (Id.)

     According to the plaintiff, "[t]his encounter took place in

full view of the Customer Service desk, which was manned by at

least three other Store employees."        (Compl., ¶19). None of

these other employees, however, stepped forward or made any

attempt to intercede with Brenda.      (Id.)   Mr. Bakkali goes on to

aver that he then extricated himself from this conversation,

took his cart and attempted to do his shopping but as he was

walking through the store, he noted that one of the employees

that had been in the Customer Service area was following him
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 3 of 13



through the store. (Compl., ¶20).      "This surveillance frightened

and upset" him such that while he had come to the store with a

list of items to purchase, "he was so distraught that he could

not finish shopping and went to check out with only one item in

his cart."   (Id.)   At checkout, however, Plaintiff alleges that

he "was so distressed by the harassment and surveillance that he

could not make the purchase.     He asked the checker for the name

of the store manager and the checker pointed to a woman, one of

the three individuals that had failed to act when [he] was being

harassed by the Walmart employee."      (Compl., ¶21).     Plaintiff

went to speak with the manager, who identified herself as

"Megan,"   recounted the harassment he suffered simply, he felt,

because of his ancestry and ethnic characteristics, but Megan

made no effort to assist him, reprimand Brenda or take any

action at all.   (Compl., ¶s 21-22).     Plaintiff left the store

unable to complete his purchase.      (Compl., ¶22).

     Plaintiff contacted Walmart a few days later to complain

about the discriminatory treatment he had received at the

Warrington store and received an email from one "Emily" of the

Global Ethics Team informing him that he would receive a follow-

up email in 2 - 3 business days.      Subsequently, on April 2,

2019, Plaintiff received a second email from "Dawn" also of

Walmart's Global Ethics group.     Dawn's correspondence made it

clear to Plaintiff that "the Walmart Global Ethics team had no
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 4 of 13



intention of taking any action" on Plaintiff's behalf as "they

simply referred his case back to the offending store, advising

that his 'concerns' had been relayed and were 'best reviewed and

handled' by the store manager, Christine Facenda," who "not

surprisingly" never contacted him.      (Compl., ¶s 23-24).

     As a consequence of this incident, Plaintiff commenced this

suit on July 14, 2020 pursuant to Section 1981 of the Civil

Rights Act of 1866, as amended, 42 U.S.C. §1981, et. seq. and

under Pennsylvania state common law for intentional infliction

of emotional distress.    Defendant now moves to dismiss the

complaint in its entirety on the grounds that Plaintiff has

failed to state a cause of action under Section 1981 insofar as

religion is not a protected trait under that statute and the

complaint fails to aver that Plaintiff was actually prevented

from entering into a contract on the basis of his race or

ethnicity and because there are no averments that Plaintiff

suffered any physical injury as a result of the purportedly

intentional infliction of emotional distress.

      Standards Governing Rule 12(b)(6) Motions to Dismiss

     Federal Rule of Civil Procedure 12(b)(6) provides for the

dismissal of a complaint, in whole or in part, for failure to

state a claim upon which relief can be granted.         Renfro v.

Unisys Corp., 671 F.3d 314, 320 (3d Cir. 2011); Rittenhouse

Entertainment, Inc. v. City of Wilkes-Barre, 861 F. Supp. 2d
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 5 of 13



470, 478 (M.D. Pa. 2012).    In reviewing a challenged pleading,

the district courts should view the allegations in the light

most favorable to and draw all reasonable inferences in the non-

movant's favor.   Doe v. University of the Sciences, 961 F.3d

203, 210, n.3 (3d Cir. 2020); Ebert v. Prime Care Medical, Inc.,

No. 14-2020, 2015 U.S. App. LEXIS 1843 at *4 (3d Cir. Feb. 5,

2015); Krantz v. Prudential Investments Fund Management, 305

F.3d 140, 142 (3d Cir. 2002).     In so doing, reliance is placed

upon the complaint, attached exhibits, and matters of public

record.   Ebert, supra, (quoting Sands v. McCormick, 502 F.3d

263, 268 (3d Cir. 2007)).

    Because Fed. R. Civ. P. 8(a)(2) requires a showing, rather

than a blanket assertion, of entitlement to relief, courts

evaluating the viability of a complaint must look beyond

conclusory statements and determine whether the complaint has

alleged enough facts to state a claim to relief that is

plausible on its face.    Bell Atlantic v. Twombly, 550 U.S. 544,

127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929, 949 (2007).          Indeed,

it is no longer sufficient to allege mere elements of a cause of

action; instead a complaint must allege facts “to raise a right

to relief above the speculative level.” Umland v. Planco

Financial Services, Inc., 542 F.3d 59, 64 (3d Cir. 2008)(quoting

Philips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008)).   A claim has facial plausibility when the plaintiff
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 6 of 13



pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).        Examination of the

context of the claim, including the underlying substantive law

is therefore necessary in order to properly assess plausibility.

Renfro, 671 F.3d at 321(citing In re Insurance Brokerage

Antitrust Litigation, 618 F.3d 300, 320, n. 18 (3d Cir. 2010)).

                              Discussion

     A. Plaintiff’s Section 1981 Discrimination Claim

     Plaintiff first submits that the treatment which he

received at the Warrington Walmart was unlawfully discriminatory

in contravention of 42 U.S.C. Section 1981.        That statute,

entitled “Equal Rights Under the Law” reads:

     (a)   Statement of equal rights. All persons within the
           jurisdiction of the United States shall have the same
           right in every State and Territory to make and enforce
           contracts, to sue, be parties, give evidence, and to
           the full and equal benefit of all laws and proceedings
           for the security of persons and property as is enjoyed
           by white citizens, and shall be subject to like
           punishment, pains, penalties, taxes, licenses, and
           exactions of every kind, and to no other.

     (b)   “Make and enforce contracts” defined. For purposes of
           this section, the term “make and enforce contracts”
           includes the making, performance, modification, and
           termination of contracts, and the enjoyment of all
           benefits, privileges, terms, and conditions of the
           contractual relationship.

     (c)   Protection against impairment. The rights protected
           by this section are protected against impairment by
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 7 of 13



           nongovernmental discrimination and impairment under
           color of State law.

     By its express language then, “Section 1981 prohibits

discrimination in the making and enforcement of contracts on the

basis of race.”   Singh v. Walmart Stores, Inc., No. 98-CV-1613,

1999 U.S. Dist. LEXIS 8531, 1999 WL 374184 at *4 (E.D. Pa. June

10, 1999). “Section 1981, like Section 1982, reaches private

conduct” and “was ‘designed to eradicate blatant deprivations of

civil rights’ such as where ‘a private offeror refused to extend

to [an African-American], solely because he is an [African-

American] the same opportunity to enter into contracts as he

extends to white offerees.’”     Comcast Corp. v. National Ass’n.

of African American Owned Media, 140 S. Ct. 2009, 2016, 206 L.

Ed.2d 356 (2020)(quoting General Building Contractors Ass’n. v.

Pennsylvania, 458 U.S. 375, 388, 102 S. Ct. 3141, 73 L. Ed.2d

835 (1982)); CBOCS West, Inc. v. Humphries, 553 U.S. 442, 447,

128 S. Ct. 1951, 170 L. Ed.2d 864 (2008)(quoting Runyon v.

McCrary, 427 U.S. 160, 173, 96 S. Ct. 2586, 49 L. Ed.2d 415

(1976)).   Moreover, Section 1981 can be violated only by

intentional discrimination, so “[t]o prevail, a plaintiff must

initially plead and ultimately prove that, but for race, [he]

would not have suffered the loss of a legally protected right.”

Comcast, 140 S. Ct. at 1019; General Building, 458 U.S. at 391.
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 8 of 13



     It should be noted that “racial discrimination is that

which singles out ‘identifiable classes of persons solely

because of their ancestry or ethnic characteristics.’”          Rice v.

Cayetano, 528 U.S. 495, 515, 120 S. Ct. 1044, 1056, 145 L. Ed.2d

1007 (2000)(quoting Saint Francis College v. Al-Khazraji, 481

U.S. 604, 613, 107 S. Ct. 2022, 95 L. Ed.2d 582 (1987)).          “For

purposes of Section 1981, race encompasses ancestry or

ethnicity,” and its protections therefore extend to persons of

Arabian ancestry, among others.      St. Francis, id.

     In addition, any claim brought under Section 1981 must

initially identify an impaired “contractual relationship” under

which the plaintiff has rights.      Domino’s Pizza, Inc. v.

McDonald, 546 U.S. 470, 476, 126 S. Ct. 1246, 1249-1250, 163 L.

Ed.2d 1069, 1075-1076 (2006).     “Such a contractual relationship

need not already exist, because Section 1981 protects the would-

be contractor along with those who already have made contracts.”

Id. Stated otherwise, “Section 1981 offers relief when racial

discrimination blocks the creation of a contractual

relationship, as well as when racial discrimination impairs an

existing contractual relationship, so long as the plaintiff has

or would have rights under the existing or proposed contractual

relationship.”    Id,(citing Runyon v. McCrary, 427 U.S. at 172,

96 S. Ct. 2586.    “Accordingly, Section 1981 prohibits

discrimination in ‘all phases and incidents’ of a contractual
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 9 of 13



relationship,” such that “scrutiny of certain behavior in the

retail context preceding a sale” is included.        Withers v. Dick’s

Sporting Goods, 636 F.3d 958, 963 (8th Cir. 2011)(citing Rivers

v. Roadway Express, Inc., 511 U.S. 298, 302, 114 S. Ct. 1510,

128 L. Ed.2d 274 (1994)(“Section 101 of the Civil Rights Act of

1991 [amending Section 1981] provides that Section 1981’s

prohibition against racial discrimination in the making and

enforcement of contracts applies to all phases and incidents of

the contractual relationship…”)

     To state a claim under Section 1981, a plaintiff must show

that (1) he is a member of a racial minority; (2) the defendant

intentionally discriminated against him on the basis of race;

and (3) the discrimination implicated one or more of the

activities listed in the statute including the making or

enforcing of a contract.    Hammond v. Kmart Corp., 733 F.3d 360,

362 (1st Cir. 2013); Pourghoraishi v. Flying J, Inc., 449 F.3d

751, 756 (7th Cir. 2006); Pryor v. National Collegiate Athletic

Association, 288 F.3d 548, 569 (3d Cir. 2002).        “Section 1981’s

protections apply to ‘all contracts,’ which undoubtedly includes

the sale of goods or services at retail establishments.”          Dorval

v. Moe’s Fresh Market, Civ. A. No. 2016-61, 2017 U.S. Dist.

LEXIS 203839, 2017 WL 6347791 at *4, note 1 (D.V.I. Dec. 12,

2017)(quoting Sayed-Aly v. Tommy Gun, Inc., 170 F. Supp. 3d 771,

775-776 (E.D. Pa. 2016)).
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 10 of 13



     Applying these principles to the matter at bar, we find

that Plaintiff has pled enough facts to state a claim to relief

under Section 1981 that is plausible on its face.         Indeed,

Plaintiff’s complaint alleges that he is Middle Eastern, born in

Morocco and raised as a Muslim, that his skin tone and facial

features are consistent with his race and ethnicity and that at

the time of his encounter at the Warrington Walmart, he “was not

dressed in a manner that would provide an indication of his

religious affiliation” nor was he then and there “taking part in

any prayer or other religious activity.” (Compl., paragraphs 10,

16, 17).   Nevertheless, a Walmart employee whose name Plaintiff

later learned was “Brenda” approached him unsolicited and told

him that “Jesus Christ is the only savior,” “any other believers

are wrong,” and that “Allah is teaching you tough things to go

around the world to do.”     (Compl., paragraph 18).      Although

Plaintiff asked her to apologize, she refused and following this

confrontation, several store employees began following him

throughout the store, unsettling him to the point that he

subsequently became so distraught that he could not finish

shopping or complete his intended purchases.        While these

averments do suggest that Brenda’s goal in approaching Plaintiff

may have been motivated by a religious animus, it was his racial

characteristics that arguably caught her attention and caused

her to approach him in the first place and which caused him to
       Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 11 of 13



be tracked throughout the store.         Plaintiff has therefore

sufficiently alleged that he is a member of a racial minority

(Moroccan Arabian), that he was the subject of discrimination

based upon his ethnic appearance and that as a consequence of

that discrimination, he was so intimidated as to have been

unable to enter into a contract to purchase the items which he

had gone to the store to buy for his limousine business. 1           The

motion to dismiss the first count of Plaintiff’s complaint is

therefore denied.

     B. Intentional Infliction of Emotional Distress

     For his second cause of action, Plaintiff avers that the

actions and inactions of the Walmart employees constituted

extreme and outrageous harassment, were intentional and/or

reckless and caused him severe emotional distress.           Plaintiff

further submits that Walmart is liable for its employees’

behavior under the theory of respondeat superior.           Defendant

also moves to dismiss this claim on the grounds that it fails to

plead a cause of action on which relief can be granted pursuant

to Fed. R. Civ. P. 12(b)(6).




1 While it is true that to establish a right to relief, Plaintiff must show
an intent to discriminate on the basis of race by the defendant, he is not
required to show discriminatory intent at the motion to dismiss stage. Bagic
v. University of Pittsburgh, 773 Fed. Appx. 84, 86-87 (3d Cir. June 11,
2019). Rather, he “need only put forth allegations that raise a reasonable
expectation that discovery will reveal evidence of it.” Id. (quoting Fowler
v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009)).
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 12 of 13



     “A claim for intentional infliction of emotional distress

under Pennsylvania law requires four elements: ‘(1) the conduct

must be extreme and outrageous; (2) the conduct must be

intentional or reckless; (3) it must cause emotional distress;

and (4) the distress must be severe.’”       Miller v. Comcast, No.

18-1518, 724 Fed. Appx. 181, 182, 2018 U.S. App. LEXIS 13878 (3d

Cir. May 25, 2018)(quoting Bruffet v. Warner Communications,

Inc., 692 F.2d 910, 914 (3d Cir. 1982)).        “It has not been

enough that the defendant acted with intent which is tortious or

even criminal or that he has intended to inflict emotional

distress, or even that his conduct has been characterized by

‘malice,’ or a degree of aggravation that would entitle the

plaintiff to punitive damages for another tort.”         Hoy v.

Angelone, 554 Pa. 134, 151, 720 A.2d 745, 754 (1998)(quoting

Daughen v. Fox, 372 Pa. Super. 405, 412, 539 A.2d 858, 861

(1988) and Restatement (Second) of Torts Section 46, comment d).

Rather, “the conduct must be so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly

intolerable in a civilized society.”       Id, (quoting Buczek v.

First National Bank of Mifflintown, 366 Pa. Super. 551, 558, 531

A.2d 1122, 1125 (1987)).     It is for the court to determine, in

the first instance, whether the defendant’s conduct can

reasonably be regarded as so extreme and outrageous so as to
      Case 2:20-cv-03440-JCJ Document 9 Filed 09/14/20 Page 13 of 13



permit recovery and “[t]he liability clearly does not extend to

mere insults, indignities, threats, annoyances, petty

oppressions, or other trivialities.”       Dawson v. Zayre Department

Stores, 346 Pa. Super. 357, 359, 499 A.2d 648 (1985)(citing

Restatement (Second) of Torts, Section 46, comment (h)).

Finally, to state a claim, physical harm must accompany the

emotional distress.    John v. Philadelphia Pizza Team, Inc., 2019

PA Super 141, 209 A.3d 380 (Pa. Super. 2019)(citing Armstrong v.

Paoli Memorial Hospital, 430 Pa. Super. 36, 44-45, 633 A.2d 605

(1993)).

     In examining Plaintiff’s complaint in the matter at bar, we

must agree with Defendant that the conduct of which Plaintiff

complains, even when viewed in the light most favorable to

Plaintiff, fails to rise to the level of outrageousness

necessary to plead a cause of action for the tort of intentional

infliction of emotional distress.      And, even in the event that

we were to agree that the alleged harassment which Plaintiff

suffered as a consequence of Brenda’s remarks and the tracking

and/or in-store surveillance of the other Walmart employees was

sufficiently atrocious, the complaint is wholly silent as to

what physical injury/harm he suffered as a consequence.

Accordingly, the motion to dismiss the second count of the

complaint shall be granted.

     An order follows.
